DETAILED ACTION
Status of Claims
Claims 1-20 have been previously canceled in the response received 5/5/2020.
Claims 21-40 have been canceled in the response received 2/1/2020.
Claims 41-60 have been canceled in the response received 6/17/2020.
Claims 61-80 have been canceled in the response received 9/8/2021.
Claims 81-100 are new in the response received 9/8/2021.
Accordingly, claims 81-100 are pending.
Claims 81-100 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 81-100 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the methods, as claimed in claims 81-100, are directed to processes.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of purchasing commodities. Specifically, representative claim 81 recites the abstract idea of: 
A method for sales, comprising: 
obtaining a commodity shop code of a showed commodity, from an identifier label for the showed commodity, and 
the platform sells different commodities, and 
wherein each of more than one offline shop or offline platform shows the different commodities and an identifier label for each of showed commodities at its offline business place, and 
an offline shop is at one offline business place, and 
wherein a commodity is an object having an appearance and a touchable entity, and 
showing a commodity is showing an entity or sample or model of the commodity at an offline business place, and 
a showed commodity is an entity or sample or model of one of the different commodities, and 
wherein an identifier label is drawing or graph code or two-dimensional code or barcode or character string or wireless signal or audio signal or infrared signal, and 
an identifier label for a showed commodity is capable of being used to get a commodity shop code of the showed commodity, and 
an identifier label for a showed commodity is on or beside or attached to the showed commodity, and 
wherein a commodity shop code of a showed commodity corresponds to a commodity code of a commodity which the showed commodity is an entity or sample or model of and corresponds to a shop code of an offline shop or offline platform which shows the showed commodity, and 
a commodity shop code corresponds to only one shop code and 
a shop code corresponds to only one offline shop or offline platform, and 
wherein the platform records a shop code of an offline shop or offline platform correspondingly with the commodity shop codes of the showed commodities which the offline shop or offline platform shows, and/or 
the platform is capable of getting a shop code of an offline shop or offline platform according to a commodity shop code of a showed commodity which is showed by the offline shop or offline platform, and 
wherein the platform records a commodity code of a commodity correspondingly with the commodity shop codes of the showed commodities each of which is an entity or sample or model of the commodity, and/or the platform is capable of getting a commodity code of a commodity according to a commodity shop code of a showed commodity which is an entity or sample or model of the commodity; 
transmitting the commodity shop code of the showed commodity, to the platform; 
sending a display of purchasing a commodity which the showed commodity is an entity or sample or model of, according to the commodity shop code received, by the platform; 
purchasing the commodity, on the display of purchasing the commodity, by the user; 
transporting or delivering or mailing the commodity purchased by the user, to an offline address designated by the user, by a seller of the platform; 
recording a record of the purchase, after the user purchases the commodity on the display which is sent by the platform according to the commodity shop code, correspondingly with the commodity shop code or with a shop code of an offline shop or offline platform which shows the showed commodity of which the commodity shop code is, by the platform.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 81 recites the abstract idea of purchasing commodities, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 81 is a certain method of organizing human activity because finding a commodity shop code and allowing a user to purchase a commodity using the commodity shop code is a commercial or legal interaction because it is a sales activity. Thus, representative claim 81 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 81 includes additional elements such as an online platform wherein the online platform is an ICP (internet content provider) on the internet and is deployed on server, a mobile phone, an interface, and special program which is provided by the online platform and is running on the mobile phone. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. Similar to the limitations of Alice, representative claim 81 merely recites a commonplace business method (i.e., purchasing commodities from different entities) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of purchasing items and, thus, representative claim 81 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 81 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
 Even when considered as an ordered combination, the additional elements of representative claim 81 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 81 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 81 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Thus, representative claim 81 is ineligible. 
Independent claim 91 recites the same abstract idea as claim 81. Additionally, independent claim 91 recites the same additional elements as those recited in claim 81. As such, claim 91 is directed to an abstract idea and does not recite additional elements amounting to significantly more than the abstract idea for the same rationale described above with respect to claim 81. 
Dependent claims 82-90 and 91-100 do not aid in the eligibility of independent claims 81 and 91. For example, the dependent claims merely provide further embellishments of the abstract limitations recited in independent claims 81 and 91. Dependent claims 82-90 and 91-100 do not recite any additional elements supplemental to those recited in independent claims 81 and 91. Thus, dependent claims 82-90 and 91-100 do not integrate the abstract idea into a practical application and do not recite anything amounting to significantly more than the recited abstract idea. As such, dependent claims 82-90 and 91-100 are ineligible for the same reasons described above for independent claims 81 and 91.

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-100 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,082,143 B1 (hereinafter Cleary) in view of US 2015/0112838 A1 (hereinafter Li).

Regarding claim 81, Cleary discloses a method for sales combining online and offline, comprising: 
obtaining a commodity shop code of a showed commodity, from an identifier label for the showed commodity, by a special program which is provided by an online platform and is running on a mobile phone used by a user (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.” Col. 4, ln. 4-9 discloses “the merchant receives attribution for providing a showroom that displays an item which is the same or similar to an item that the user ultimately purchases from another source.” Examiner note: “tag 110” has been interpreted as the “identifier label”, “software loaded on the mobile device 104” is interpreted as the “special program”, “item number for item 108” is interpreted to be the “commodity shop code of a showed commodity”, the commodity is a showed commodity because it is in the merchant showroom), 
wherein the online platform is an ICP (internet content provider) on the internet and is deployed on server (Cleary, see at least: Fig. 1), and 
the online platform sells different commodities online (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”), and 
wherein each of more than one offline shop or offline platform shows the different commodities and an identifier label for each of showed commodities at its offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like...”), and 
an offline shop is at one offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), and 
wherein a commodity is an object having an appearance and a touchable entity (Cleary, see at least: Col. 4, ln. 4-9 discloses “the merchant receives attribution for providing a showroom that displays an item which is the same or similar to an item that the user ultimately purchases from another source.” Col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like...” Col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.” Examiner note: since the item is displayed at a showroom, the commodity has an appearance and touchable entity. Additionally, under broadest reasonable interpretation, one of ordinary skill in the art would understand that a physical store such as a bookstore or a department store contain items/commodities having an appearance and a touchable entity. Furthermore, since a tag may be placed “on or near the item,” it is evident that the item is physically present in the merchant store and therefore has an appearance and touchable entity.), and 
showing a commodity is showing an entity or sample or model of the commodity at an offline business place (Cleary, see at least: Col. 4, ln. 4-9 discloses “the merchant receives attribution for providing a showroom that displays an item which is the same or similar to an item that the user ultimately purchases from another source.” Col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like…” Col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), and 
a showed commodity is an entity or sample or model of one of the different commodities (Cleary, see at least: Col. 4, ln. 4-9 discloses “the merchant receives attribution for providing a showroom that displays an item which is the same or similar to an item that the user ultimately purchases from another source.” Col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), and 
wherein an identifier label is drawing or graph code or two-dimensional code or barcode or character string or wireless signal or audio signal or infrared signal (Cleary, see at least: col. 4, ln. 26-42 discloses the tag may be a QR code, RFID, NFC, etc.), and 
an identifier label for a showed commodity is capable of being used to get a commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”), and 
an identifier label for a showed commodity is on or beside or attached to the showed commodity (Cleary, see at least: col. 2, ln. 55-57 disclose “the tags may be placed near or over preexisting barcodes on the items or item packaging.” See also, col. 4, ln. 26-42), and 
wherein a commodity shop code of a showed commodity corresponds to a commodity code of a commodity which the showed commodity is an entity or sample or model of and corresponds to a shop code of an offline shop or offline platform which shows the showed commodity (Cleary, see at least: col. 2, ln. 47-49 disclose “tags that include an identification of the merchant and one or more items available for sale at the merchant.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”), and 
a commodity shop code corresponds to only one shop code (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include…a merchant identifier for the merchant 106.”) and 
a shop code corresponds to only one offline shop or offline platform (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include…a merchant identifier for the merchant 106.”), and 
wherein the online platform records a shop code of an offline shop or offline platform correspondingly with the commodity shop codes of the showed commodities which the offline shop or offline platform shows (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”), and/or 
the online platform is capable of getting a shop code of an offline shop or offline platform according to a commodity shop code of a showed commodity which is showed by the offline shop or offline platform (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”), and 
wherein the online platform records a commodity code of a commodity correspondingly with the commodity shop codes of the showed commodities each of which is an entity or sample or model of the commodity, and/or the online platform is capable of getting a commodity code of a commodity according to a commodity shop code of a showed commodity which is an entity or sample or model of the commodity Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”); 
transmitting the commodity shop code of the showed commodity, to the online platform, through the internet, by the special program on the mobile phone (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”); 
sending an interface of purchasing a commodity which the showed commodity is an entity or sample or model of, according to the commodity shop code received, to the special program on the mobile phone, by the online platform (Cleary, see at least: col. 4, ln. 64-66 discloses the tag 110 may encode a link or address of a network-based 65 source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device 104.” Col. 5, ln. 10-13 discloses “the page 116 may show information about the item 108 such as pricing information.”); 
purchasing the commodity, on the interface of purchasing the commodity in the special program of the mobile phone, by the user (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”); 
recording a record of the purchase, after the user purchases the commodity on the interface which is sent by the online platform according to the commodity shop code, correspondingly with the commodity shop code or with a shop code of an offline shop or offline platform which shows the showed commodity of which the commodity shop code is, by the online platform (Cleary, see at least: col. 6, ln. 56-63 disclose “attribution record 126 is generated in Fig. 1, includes the users accounts 120 from which the networked computing devices 118 can determine if this user 102 previously scanned the item 108 at the merchant or any other merchant. Comparison of the transaction between the user 102 and the online retailer 202 with the attribution record 126 may determine if the merchant 106 should receive a commission 208 for the sale of the item 108.”).
Although disclosing allowing a user to purchase an item, Cleary does not disclose transporting or delivering or mailing the commodity purchased by the user, to an offline address designated by the user, by a seller of the online platform. 
However, Li teaches transporting or delivering or mailing the commodity purchased by the user, to an offline address designated by the user, by a seller of the online platform (Li, see at least: [0046] discloses “the online products listing 340 may include the ability to initiate a purchase for shipping of the product to the consumer’s home address.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a seller of the online platform is capable of transporting or delivering or mailing the commodity purchased by the user to an offline address designated by the user as taught by Li in the system of Cleary, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 82, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses counting the earnings of or the sales generated through an offline shop or offline platform, according to the information of the offline shop or offline platform and according to the recorded purchases which are from the online platform and are through the commodity shop codes of the showed commodities which the offline shop or offline platform shows, by the online platform (Cleary, see at least: col. 3, ln. 11-14 discloses “a commission may be calculated for the merchant.” Col. 6, ln. 56-63 disclose “comparison of the transaction between the user 102 and the online retailer 202 with the attribution record 126 may determine if the merchant 106 should receive a commission 208 for the sale of the item 108.”).  
 
 Regarding claim 83, Cleary in view of Li teaches the limitations of claim 82, as described above. Cleary further discloses wherein the information of the offline shop or offline platform includes a shop code of the offline shop or offline platform (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include…a merchant identifier for the merchant 106.”).  
 
 Regarding claim 84, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses after said transmitting the commodity shop code of the showed commodity, before said sending an interface of purchasing a commodity, further comprising: getting a commodity code of a commodity which the showed commodity is an entity or sample or model of, according to the received commodity shop code of the showed commodity, by the online platform (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108.”).  
 
 Regarding claim 85, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein a commodity shop code corresponds to only one commodity code and/or a commodity code corresponds to only one commodity. (Cleary, see at least: col. 2, ln. 47-49 disclose “tags that include an identification of the merchant and one or more items available for sale at the merchant.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108.”) 
 
 Regarding claim 86, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein there is only one online platform (Cleary, see at least: Fig. 1).  
 
 Regarding claim 87, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein a user has an account at the online platform, and the user is capable of using the special program provided by the online platform to log in the user's account at the online platform (Cleary, see at least: col. 6, ln. 50-63 discloses “the user 102 may access or log into an account with the online retailer 202.”).  
 
 Regarding claim 88, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein on a mobile phone's interface of purchasing a commodity, a user is capable of seeing at least one of following types of information of the commodity, and the following types of information of the commodity include: photo or graph of the entity of the commodity, text introduction or detailed parameters of the commodity (Cleary, see at least: Fig. 1 displaying an interface displaying an image of the item, price of the item, and reviews).  
 
 Regarding claim 89, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein the steps by which a user purchases a commodity from the online platform on a mobile phone include that the user pays through the internet (Cleary, see at least: col. 6, ln. 41-42 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”).  
 
 Regarding claim 90, Cleary in view of Li teaches the limitations of claim 81, as described above. Cleary further discloses wherein a user uses a mobile phone or a corresponding function of a mobile phone to scan an identifier label for a showed commodity to make the mobile phone get a commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is drawing or graph code or two-dimensional code or barcode or character string, and a user uses a mobile phone's camera to scan the identifier label for the showed commodity to make the mobile phone get a commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is wireless signal or audio signal or infrared signal, and a user uses a mobile phone or a corresponding function of a mobile phone to scan the identifier label for the showed commodity to make the mobile phone get a commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.”).

Regarding claims 91-100, claims 91-100 are directed to a method. Claims 91-100 recite limitations that are parallel in nature to those addressed above for claims 81-90 which are directed towards a method. Claims 91-100 are therefore rejected for the same reasons as set forth above for claims 81-90, respectively.
Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive for the reasons described above. As such, the rejection is hereby maintained.

	
With respect to the rejections made under 35 U.S.C. 102 and 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.	
On page 78 of the Remarks Applicant argues that “Cleary’s technical scheme referred by the examiner is not included in the claims of Cleary, and Cleary’s all other schemes including those in the claims are quite different from my invention.” During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005); MPEP 2111. The Patent and Trademark Office determines the scope of claims “upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004); MPEP §2111. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. Phillips at 1303, 1316. The broadest reasonable interpretation standard has been applied in the rejection above. 
On page 79 of the Remarks Applicant argues that “Cleary doesn’t link the interface on which the user purchases the item with the merchant which shows the item, which is completely different from my invention.” The Examiner respectfully disagrees. Cleary discloses a system where a merchant may maintain a showroom that displays items for purchase (col. 4, ln. 4-9). The items displayed at the merchant retain location have machine-readable tags 110 placed on or near the items (col. 4, ln. 26-30). The tags 110 encode information representing the item 108 (such as an item number) and the merchant 106 (such as a merchant identifier) (col. 4, ln. 30-34). The tag 110 may also encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 which includes item information. (col. 4, ln. 63-66). Such a page is also represented on Figure 1 as a webpage displaying an image of the item and the item price. A user may use a mobile device 104 to read the tag 110 by capturing a picture of the tag and analyzing it using a specialized software loaded on the mobile device 104 to extract the information from the tag 110 (col. 4, ln. 43-46). After analyzing the information encoded on the tag, the URI 114 is used to display the item information 116 on the mobile device 104 (col. 4, ln. 67—col. 5, ln. 1-5). This URI 114 includes information representing the item 108 and the merchant 106 (col. 5, ln. 5-8). This display is interpreted as Applicant’s claimed interface. Therefore, since the URI includes information related to the merchant and is used to display the item information interface, it is clear that the merchant and the interface are linked to one another. 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Target Adds QR Codes To Hot Holiday Toys For Secret Shopping (NPL) - Describes providing QR codes in-store which can be scanned by a guest to view a digital catalog of items and purchase items online via their mobile device to have them delivered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625